Citation Nr: 1501135	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record. 

The appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the appellant's claim.  A review of the documents in such file reveals VA treatment records dated from January 2011 through March 2014, which were considered in the April 2014 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran submitted a claim for service connection for a right ankle disorder in January 2011.  At that time, he reported that he rolled his ankle while running during his military service, specifically during physical training.  He indicated that he was treated for a sprained ankle and had light duty for two weeks.  The Veteran also reported that he continued to have issues with the ankle since service.  Later, in August 2011 correspondence, the Veteran stated that he hurt his ankle "rolling it playing soccer" in 1997 during his military service.  Subsequently, in October 2012, the Veteran reported that he was treated for his ankle injury with an ace bandage at the Battalion Aid Station at Camp Pendleton in September 1997 after hours by a Navy Corpsman.  Thereafter, during the August 2014 Board hearing, the Veteran testified that he injured his right ankle during service while playing intramural soccer.  At that time, he denied seeking treatment after the injury and instead just wrapped his ankle with an ace bandage.  

Active duty service treatment records are silent for complaints, treatment, or diagnoses referable to a right ankle disorder.  On military separation examination dated in June 1998 and in an April 2000 Reserves examination, the Veteran's lower extremities were normal on clinical evaluation.  Also, in June 1998 and April 2000 reports of medical history, the Veteran specifically denied swollen or painful joints, broken bones (other than left wrist), arthritis, rheumatism, or bursitis, bone, joint, or other deformity, and foot trouble.

The first indication of a right ankle disorder is September 2010 private treatment record noting a right ankle sprain.  In a January 2011 VA treatment record, the Veteran reported previously spraining his right ankle numerous times but experiencing more pain since respraining it in August 2010.  He underwent magnetic resonance imaging (MRI) in February 2011 which revealed an osteochondral lesion involving the medial talar dome with prominent surrounding marrow edema and mild cortical depression at the articular surface as described above.  Subsequently, in March 2011, the Veteran mentioned that his previous right ankle sprains occurred in the military, mostly due to soccer playing.  

In connection with the Veteran's claim, he submitted a statement from Dr. K.H.D., Orthopedic and Spine Center of the Rockies, dated in February 2011, which indicated that he Veteran had longstanding right ankle problems which, by the Veteran's history, had been going on for many years.  It was noted that the Veteran experienced a severe ankle sprain many years ago, and that "his symptoms appeared to be arising from that."  Dr. K.H.D. explained that the Veteran had two problems with his right ankle, one was a large spur on the talar neck that impinges against the distal tibia, and the second was an osteochondral injury to the medial talar dome. Significantly, Dr. K.H.D. wrote that "[t]he spur formation obviously has taken several years to form, and thus is certainly related to an old injury.  The osteochondral injury is difficult to date on x-ray.  However, they are usually caused by ankle sprains and with the [Veteran's] longstanding ongoing symptoms. I think it has been present for many years.  I do not think either one of these is a new injury."

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current right ankle disorder can be related to his military service.  The Veteran's statements concerning an in-service injury to the right ankle along with the February 2011 statement from Dr. K.H.D. are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his right ankle disorder.

Also, during the August 2014 Board hearing, the Veteran testified that he was receiving ongoing treatment for his right ankle disorder by VA.  However, the most recent VA treatment records are dated in March 2014.  On remand, any VA records dated since March 2014 should be obtained.  The Veteran also indicated during the August 2014 Board hearing that he occasionally sought private treatment for his right ankle disorder.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claim and, thereafter, all identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his right ankle disorder since service.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include any VA records dated since March 2014.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his right ankle disorder.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all right ankle disorders found to be present, including a large spur on the talar neck that impinges against the distal tibia and osteochondral injury to the medial talar dome. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should further consider whether the Veteran developed arthritis of the right ankle within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the right ankle within one year after June 20, 1998, his date of separation from service, and, if so, to describe the manifestations.

The examiner should specifically address the Veteran's reported history of a right ankle sprain in service, the private and VA treatment records showing a post-service injury to the right ankle in August/September 2010, as well as the February 2011 statement from Dr. K.H.D.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




